Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-12 and 30-34 are pending, and claims 13-29 are withdrawn. Claims 32- 34 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (US 3927794) in view of Geiger (US 3362569).
Regarding Claim 1, Erdman teaches A lid (Fig. 1 cap 10) for a container (Fig. 1 container 1), the lid (Fig. 1 cap 10) comprising: a central wall (Fig. 1 cover section 11); and a dispensing feature ([c.4 l.62-67]) comprising a dispenser flap (Fig. 1 tab 21) foldably (Fig. 2 and 4 a hypothetical hinge line 30 A-A) connected to the central wall (Fig. 1 cover section 11), a projection (Fig. 1 block 22) extending from the dispenser flap (Fig. 1 tab 21), and a ledge (Fig. 4 24); the dispenser flap (Fig. 1 tab 21) is movable to a dispensing position (Fig. 4) in which the dispenser flap (Fig. 1 tab 21) is spaced from the ledge (Fig. 4 24) to at least partially form a dispensing opening (Fig. 4 [c.5 l. 65-68]), projection (Fig.2, 3, and 4 “block 22” on “depressing tab 21”) being in locking engagement (Fig. 4 [col. 5 lines 52-54] “that edge 23 engages the under surface 24 of the cap adjacent the edge 25 of the opening produced by depressing tab 21” and [col. 5 lines 59-61] “will snap into a position beneath the cover where it is essentially locked against upward raising.”) with the ledge (Fig. 4 “edge 25” and “under surface 24”) when the dispenser flap (Fig.2, 3, and 4 “depressing tab 21”) is in the dispensing position (Fig. 4 [col. 4 lines11-9-10] “FIG. 4 is a view similar to that of FIG. 3 showing the cap in the open condition”).
Erdman does not teach wherein the projection comprises a top surface that is curved downwardly from a centerline of the projection along a direction that is parallel to at least a portion of the ledge.
Geiger teaches a container closure. Geiger further teaches wherein the projection comprises a top surface that is curved downwardly (Fig. 6 annotated to show curving between [col. 4 line 55] “the small arc -portions containing points C and D”) from a centerline (Fig. 6 annotated) of the projection (Fig. 7 “rib 36,37”) along a direction that is parallel (Fig. 7 shows the coin’s thickness and Fig. 6 shows the flat side of the coin; Fig. 7 is annotated shows that the 36 rib arcs curving downwardly parallel with “32” and the coin; and Fig 6 is a cross section of Fig. 5 parallel to line of C to D.)  to at least a portion of the ledge (Fig. 7 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erdman to incorporate the teachings of Geiger to include to include the arcing of “rib 36” in parallel “33” (Geiger) to the annotated top surface of cap 10 of Erdman to provide “an end closure with easily breakable wall portions where the severance at the line of weakening can be initiated by either the direct pressure of a finger or the assisting leverage of a ridge object, such as a coin, flat door key, or other readily available object” to prevent the hazard of inadvertently cutting ones fingers or lips on the sharp edges (Geiger [col. 1 lines 65-70 and lines 32-33]) where “rib structures on the removable wall portions facilitating the initiation of severance under an exterior force, through load concentration at specific points on the line of weakening” (Geiger [col. 2 lines 20-23]).

Regarding Claim 2, Erdman teaches wherein the projection (Fig. 1 block 22) comprises a front surface extending at least upwardly from the dispenser flap (Fig. 1 tab 21) to a corner (Fig.2, 3, and 4 “edge 23” of “block 22” on “depressing tab 21”) of the projection, and the corner (Fig.2, 3, and 4 “edge 23” of “block 22” on “depressing tab 21”) is positioned below the ledge (Fig. 4 “edge 25” and “under surface 24”) when the projection (Fig.2, 3, and 4 “block 22” on “depressing tab 21”) is in locking engagement (Fig. 4 [col. 5 lines 52-54] “that edge 23 engages the under surface 24 of the cap adjacent the edge 25 of the opening produced by depressing tab 21” and [col. 5 lines 59-61] “will snap into a position beneath the cover where it is essentially locked against upward raising.”) with the ledge (Fig. 4 “edge 25” and “under surface 24”).


    PNG
    media_image1.png
    318
    1001
    media_image1.png
    Greyscale

Regarding Claim 3, Erdman teaches wherein the top surface (Fig. 4 annotated) extends from the corner (Fig.2, 3, and 4 “edge 23” of “block 22” on “depressing tab 21”), and the top surface (Fig. 4 annotated) engages the ledge (Fig. 4 “edge 25” and “under surface 24”) when the projection (Fig.2, 3, and 4 “block 22” on “depressing tab 21”) is in locking engagement (Fig. 4 [col. 5 lines 52-54] “that edge 23 engages the under surface 24 of the cap adjacent the edge 25 of the opening produced by depressing tab 21” and [col. 5 lines 59-61] “will snap into a position beneath the cover where it is essentially locked against upward raising.”) with the ledge (Fig. 4 “edge 25” and “under surface 24”)

    PNG
    media_image2.png
    380
    1001
    media_image2.png
    Greyscale

Regarding Claim 4, Erdman does not teach wherein the top surface of the projection is curved downwardly from a center portion of the projection along a direction that is parallel to at least a portion of the front surface.
Geiger teaches a container closure. Geiger further teaches wherein the top surface of the projection is curved downwardly (Fig. 6 annotated to show curving between [col. 4 line 55] “the small arc -portions containing points C and D”) is parallel (Fig. 7 shows the coin’s thickness and Fig. 6 shows the flat side of the coin; Fig. 7 is annotated shows that the 36 rib arcs curving downwardly parallel with “32” and the coin; and Fig 6 is a cross section of Fig. 5 parallel to line of C to D.) to at least a portion of the front surface (Fig. 7 “32”).” 

    PNG
    media_image3.png
    207
    660
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    265
    660
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erdman to incorporate the teachings of Geiger to include the arcing of “rib 36” in parallel “32” (Geiger) to the annotated top surface of cap 10 of Erdman to provide “an end closure with easily breakable wall portions where the severance at the line of weakening can be initiated by either the direct pressure of a finger or the assisting leverage of a ridge object, such as a coin, flat door key, or other readily available object” to prevent the hazard of inadvertently cutting ones fingers or lips on the sharp edges (Geiger [col. 1 lines 65-70 and lines 32-33]) where “rib structures on the removable wall portions facilitating the initiation of severance under an exterior force, through load concentration at specific points on the line of weakening” (Geiger [col. 2 lines 20-23]).

Regarding Claim 5, Erdman teaches wherein the front surface (Fig. 4 annotate) of the projection (Fig.2, 3, and 4 “block 22” on “depressing tab 21”) is spaced from the ledge (Fig. 4 “edge 25” and “under surface 24”) by at least a portion of the dispenser flap (Fig. 4 annotated) when the dispenser flap (Fig. 1 tab 21) is in an initial position (Fig. 3).

    PNG
    media_image5.png
    380
    1001
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    213
    661
    media_image6.png
    Greyscale
Regarding Claim 6, Erdman teaches wherein the dispenser flap (Fig. 1 tab 21) is foldably connected to the central wall (Fig. 1 cover section 11) by at least a hinge (Fig. 2 and 4 a hypothetical hinge line 30 A-A), the ledge (Fig. 4 “edge 25” and “under surface 24”) is spaced apart from the hinge (Fig. “hinge lines at A” [col. 5 lines 29-31]) by a first distance (Fig. 4 annotated), the corner of the projection (Fig.2, 3, and 4 “edge 23” of “block 22” on “depressing tab 21”) is spaced apart from the hinge (Fig. “hinge lines at A” [col. 5 lines 29-31]) by a second distance (Fig. 4 annotated), and the second distance is greater than the first distance (Fig. 4 is annotated with a square that is the same height as the “block 22” and length of the “tab 21,” a line from the upper left corner to the lower right corner marking the “distance 2” between the “23” and hinge at “A” which creates a right triangle with annotated “distance 1” which mark from the front of “block 22” that engages the “edge 25” to hinge at “A.” It would be obvious to one skilled in the art that “distance 2” would be greater than “distance 1” for the hypotenuse (distance 2) is always the longest side in a right triangle because it is opposite the largest angle, 90 degrees.)

Regarding Claim 11, Erdman teaches wherein top surface (Fig. 4 annotated) of the projection (Fig. 1 block 22) engages the ledge (Fig. 4 “edge 25” and “under surface 24”) when the projection (Fig.2, 3, and 4 “block 22” on “depressing tab 21”) is in locking engagement (Fig. 4 [col. 5 lines 52-54] “that edge 23 engages the under surface 24 of the cap adjacent the edge 25 of the opening produced by depressing tab 21” and [col. 5 lines 59-61] “will snap into a position beneath the cover where it is essentially locked against upward raising.”) with the ledge (Fig. 4 “edge 25” and “under surface 24”).

Regarding Claim 12, Erdman teaches wherein the dispenser flap (Fig. 1 tab 21) is foldably connected to the central wall (Fig. 1 cover section 11) by at least a hinge (Fig. 2 and 4 a hypothetical hinge line 30 A-A), the ledge (Fig. 4 “edge 25” and “under surface 24”) is spaced apart from the hinge (Fig. “hinge lines at A” [col. 5 lines 29-31]) by a first distance (Fig. 4 annotated), the corner of the projection (Fig.2, 3, and 4 “edge 23” of “block 22” on “depressing tab 21”) is spaced apart from the hinge (Fig. “hinge lines at A” [col. 5 lines 29-31]) by a second distance (Fig. 4 annotated), and the second distance is greater than the first distance (Fig. 7 is annotated with a square that is the same height as the “block 22” and length of the “tab 21,” a line from the upper left corner to the lower right corner marking the “distance 2” between the “23” and hinge at “A” which creates a right triangle with annotated “distance 1” which mark from the front of “block 22” that engages the “edge 25” to hinge at “A.” It would be obvious to one skilled in the art that “distance 2” would be greater than “distance 1” for the hypotenuse (distance 2) is always the longest side in a right triangle because it is opposite the largest angle, 90 degrees.)

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (US '794) in view of Geiger (US '569) as applied to claim 1 above, and further in view of Schmidtner (US 20030218017).
Regarding Claim 7, Erdman does not teach a recessed panel extending in the central wall, wherein the recessed panel is recessed with respect to the central wall, and the recessed panel comprises the ledge.
Erdman does not teach a recessed panel extending in the central wall, wherein the recessed panel is recessed with respect to the central wall, and the recessed panel comprises the ledge.
Schmidtner teaches a drink through cup lid and container. Hundley further teaches a recessed panel (Fig. 1 and 3 annotated) extending in the central wall (Fig. 1 and 3 top wall 21), wherein the recessed panel (Fig. 1 and 3 annotated) is recessed with respect to the central wall (Fig. 1 and 3 top all 21), and the recessed panel (Fig. 1 and 3 annotated) comprises the ledge (Fig. 1 annotated).

    PNG
    media_image7.png
    523
    370
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    397
    270
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erdman to incorporate the teachings of Schmidtner to have the dispensing feature and 24 be inside a recess on the cover section 11 as shown by the annotated ledge and tap portion 30 inside annotated recess of top wall 21 to direct excess liquid back into the drinking opening.

Regarding Claim 8, Erdman teaches wherein the dispenser flap ([c.4 l.62-67]) is separable from the recessed panel (Fig. 1 and 3 annotated ‘017) along a cut (Fig. groove 16 and weakened section 17) when the dispensing feature ([c.4 l.62-67]) is in an initial position (Fig. 1 and 3).

Regarding Claim 9, Erdman teaches the cut (Fig. groove 16 and weakened section 17) of the front portion (Fig. 4 end 18) extending along at least the ledge (Fig. 4 24) when the dispensing feature ([c.4 l.62-67]) is in the initial position (Fig. 3).
The combination does not teach wherein the cut comprises two semicircular side portions and a front portion extending from respective ends of the side portions.

    PNG
    media_image9.png
    339
    660
    media_image9.png
    Greyscale
Geiger teaches wherein the cut (Fig. 5 “lines of weakening 24”) comprises two semicircular side portions (Fig. 5 annotated) and a front portion (Fig. 5 annotated) extending from respective ends of the side portions (Fig. 5 annotated). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Geiger to include the “lines of weakening 24” shaped in the annotated semicircular portions connected by annotated front portion (Geiger) to the groove 16 and weakened section 17 of cap 10 to create a hinge at the lines A-A of Erdman the shape prevents the hazard of inadvertently cutting ones fingers or lips on the sharp edges and increase the amount poured from the dispenser.

Regarding Claim 10, the combination teaches wherein the dispenser flap (Fig. 1 tab 21) is foldably connected to the central wall (Fig. 1 cover section 11) along a hinge (Fig. 2 and 4 a hypothetical hinge line 30 A-A).
The combination does not teach the cut comprises two end portions extending from respective ends of the side portions and into the hinge.
Geiger teaches the cut (Fig. 5 “lines of weakening 24”) comprises two end portions (Fig. 5 annotated with dashed lines) extending from respective ends of the side portions (Fig. 5 annotated) and into the hinge (Fig. 5 “ending hinge 30” at 28,29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Geiger to include the “lines of weakening 24” shaped in the annotated semicircular portions connected by annotated front portion ending at “28,29” to form “bending hinge 30”(Geiger) to the groove 16 and weakened section 17 of cap 10 to create space to move the tap to increase the amount poured.

    PNG
    media_image10.png
    706
    1374
    media_image10.png
    Greyscale

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Erdman (US '794)-Geiger(US ‘569) as applied to claim 1 above, and further in view of Hale (US D696940).
Regarding Claim 30, the combination teaches an annular ridge (Fig. 1 raised ridge 14) extending upwardly from the central wall (Fig. 1 cover section 11).
The combination does not teach wherein the annular ridge comprises a recessed portion extending along at least a portion of the dispensing feature.
Hale teaches cup lid. Hale further teaches wherein the annular ridge (Fig. 1 and 3 annotated) comprises a recessed portion (Fig. 1, 3, 5 and 6 annotated) extending along at least a portion of the dispensing feature (Fig. 1 and 3 annotated).

    PNG
    media_image11.png
    630
    331
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    442
    342
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    474
    364
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hale to include a recessed portion on the raised ridge 14 at the dispensing feature ([c.4 l.62-67]) of the cap 10 (Erdman) as shown by the annotated ridge located in front of the dispensing feature of the cup lid of Hale to aid the direction the liquid is poured from the lid of the container.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Erdman (US '794) in view of Geiger (US '569) as applied to claim 1 above, and further in view of Knipe (US 20150076151).
Regarding Claim 31, Erdman does not teach wherein the central wall is sloped downwardly from the dispenser feature.
Knipe teaches a beverage container lid. Knipe further teaches wherein the central wall (Fig. 3 annotated) is sloped downwardly (Fig. 3 annotated with dash lines to show the slope of the central wall going down from the dispensing feature) from the dispenser feature (Fig. 3 annotated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erdman to incorporate the teachings of Knipe to include the downward sloped angle of the cover section 11 from the dispensing feature ([c.4 l.62-67]) of Erdman as shown by the downwardly sloped angle of the annotated central wall from the dispensing feature of Knipe to provide more room for a nose when the cup is brought to the mouth for consuming the contents of the container.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (US '794) in view of Geiger (US '569) as applied to claim 1 above, and further in view of Lane (US 5490609).
Regarding Claim 32, the combination teaches wherein the dispenser flap (Fig. 1 tab 21) is foldably connected to the central wall (Fig. 1 cover section 11) along a hinge (Fig. 2 hypothetical hinge line A-A) and is at least partially defined by a cut (Fig. 2 weakened lines 17) when the dispensing feature ([c.4 l.62-67]) is in an initial position (Fig. 3).
The combination does not teach the cut comprises two end portion extending into the hinge.
Lane teaches a lid with a hinged closure member for a drinking opening. Lane further teaches the cut (Fig. 1 and 2 [c.3 l. 7-16]) comprises two end portion (Fig. 1 52,54 straight lines) extending into the hinge (Fig. 1 and 3 hinge 62 with indention 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Lane to have the hypothetical hinge A—A have an indention and the weakened lines 17 of the tab 21 extend into the new intentioned hypothetical hinge A—A (Erdman) to provide a closure member with some stretch in the radial direction to better ensure the sealing of the closure after opening as shown by the hinge 62 with indention 66 and the cuts of closure member 60 described in [c.3 l. 7-16] that is seen extended into the hinge 62 in Fig. 1.

Regarding Claim 33, the combination teaches wherein the hinge (Fig. 2 and 4 a hypothetical hinge line 30 A-A) is a curved portion extending downwardly (Fig. 1 and 3 hinge 62 with indention 66 ‘609) relative to the central wall (Fig. 1 cover section 11).

Regarding Claim 34, the combination teaches wherein the end portions (Fig. 1 52,54 straight lines) of the cut (Fig. 1 and 2 [c.3 l. 7-16]) extend to a centerline of the hinge (Fig. 1 shows the visually extending halfway through the hinge 62).

Response to Arguments
Applicant's arguments filed 03/08/22 have been fully considered but they are not persuasive.
Applicant argue on pg. 11 “In contrast, Erdman does not disclose that the raised block 22 is curved downwardly from a center portion as acknowledged on page 6 of the Office Action. Also according to the construction on pages 6 and 7 of the Office Action, the interior rib 37 of the removable wall portion 22 in Geiger is curved downwardly from a center portion as indicated in the annotated Fig. 6 of Geiger reproduced on page 7 of the Office Action. However, as shown in Fig. 6 of Geiger, the indicated center portion of the rib 37 has a flat top, and the rib 37 is only curved downwardly at its ends as indicated in the annotated Fig. 6. The rib 37 of Geiger is not curved downwardly from its centerline. Accordingly, Erdman and Geiger, either individually or in combination, are completely void of any showing or suggestion of a lid with a dispensing feature having a projection with a top surface that is curved downwardly from its centerline.”, and examiner replies that figure 6 of Geiger has been annotated to show the two sides curving downward from the dashed centerline of the projection, the curve does not have a constant slope but does continuously move closure to the  closure wall 31of the closure 20 to create the curved projections 36,37.

    PNG
    media_image14.png
    355
    1261
    media_image14.png
    Greyscale

Applicant argue on pg. 12 “Applicant notes that this assertion that the subject matter of claim 6 purportedly would be obvious is inconsistent with the rejection of claim 6 as purportedly being anticipated by Erdman under 35 U.S.C. § 102(a)(1) according to page 2 of the Office Action. Applicant requests clarification”, and examiner replies that there is a distance 1 formed between the hypothetical hinge at A—A along the tab 21 to the end opposite the hinge A, a second distance formed from the hypothetical hinge A—A to the leading edge 23, and the annotated front surface form a right triangle. Distance 2 is the hypotenuse of the triangle which the longest side of a right triangle, opposite the right angle as defined by Oxford languages of google. Examiner used a rectangle to create the right triangle which is how it is known the angle between the annotated front surface and distance 1 is 90 degrees.
Applicant argue on pg. 12 “In addition, while the construction on page 5 of the Office Action refers to annotated Figs. 4 and 7, the Office Action only includes annotated versions of Fig. 4 of Erdman. Applicant requests clarification”, and examiner answers that it was a typographical error and that the annotated figure is Figure 4.
Applicant argue on pg. 12 “Further, the distance 1 and distance 2 in the construction on page 5 of the Office Action appear to be solely determined according to what is shown in the annotated Fig. 4 of Erdman. The Office Action does not show any support for the annotated dimensions or proportions of the block 22 in Fig. 4 of Erdman.”, and examiner replies that the rejection is based on the laws of geometry; and in figure 4 there is visually a distance 1 formed between the hypothetical hinge at A—A along the tab 21 to the end opposite the hinge A, a second distance formed from the hypothetical hinge A—A to the leading edge 23, and the annotated front surface form a right triangle. Distance 2 is the hypotenuse of the triangle which the longest side of a right triangle, opposite the right angle as defined by Oxford languages of google. Examiner used a rectangle to create the right triangle which is how it is known the angle between the annotated front surface and distance 1 is 90 degrees.
Applicant argue on pg. 12 “Proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale. When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int'l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). (MPEP § 2125(II))”, and examiner replies that  Geiger discloses that the block 22 is trapezoidal which can have two right angles which as annotated by the rectangle of Fig. 4 this block has two right angles and one is between the annotated front surface and distance 1 is 90 degrees. The rejection is based on the laws of geometry; and in figure 4 there is visually a distance 1 formed between the hypothetical hinge at A—A along the tab 21 to the end opposite the hinge A, a second distance formed from the hypothetical hinge A—A to the leading edge 23, and the annotated front surface form a right triangle. Distance 2 is the hypotenuse of the triangle which the longest side of a right triangle, opposite the right angle as defined by Oxford languages of google. Examiner used a rectangle to create the right triangle which is how it is known the angle between the annotated front surface and distance 1 is 90 degrees.
Applicant argue on pg. 11 “Accordingly, the bending hinge 30 of Geiger is defined between the end points 28, 29 of the line of weakening 24. The line of weakening 24 does not extend into the bending hinge 30 according to Geiger. Applicant respectfully submits that claim 10 is allowable over the cited references for at least these additional reasons”, and examiner replies that Geiger teaches the lines of weakness 24 extending from the side portions as annotated in Fig. 5, and theses annotated extended portions are into the hinge 30 at  28 and 29.

    PNG
    media_image10.png
    706
    1374
    media_image10.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736